Exhibit 99.1 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) First Quarter 2012 Wireline Segment Wireless Business Managed Segment Consumer Services Broadband Sub-total Total Revenues Wireless $ - Data - Video - - Voice - Total Cost of goods sold Contribution Less SG&A Less other expense - - - EBITDA Add share-based compensation - Add accretion 64 63 40 21 Add loss from noncontrolling interests - - - Add non-cash contribution - Adjusted EBITDA $ Second Quarter 2012 Six Months Ended June 30, 2012 Wireline Segment Wireline Segment Wireless Business Managed Wireless Business Managed Segment Consumer Services Broadband Sub-total Total Segment Consumer Services Broadband Sub-total Total Revenues Wireless $ - $ - Data - - Video - Voice - - Total Cost of goods sold Contribution Less SG&A Less other expense - - - ) ) ) - - - 47 47 47 EBITDA Add share-based compensation - - Add accretion 64 44 29 15 88 69 36 Add loss from noncontrolling interests - Add non-cash contribution - 82 51 27 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Third Quarter 2012 Nine Months Ended September 30, 2012 Wireline Segment Wireline Segment Wireless Business Managed Wireless Business Managed Segment Consumer Services Broadband Sub-total Total Segment Consumer Services Broadband Sub-total Total Revenues Wireless $ - $ - Data - - Video - Voice - - Total Cost of goods sold Contribution Less SG&A Less other expense - - - ) ) ) - - - ) ) ) EBITDA Add share-based compensation - - Add accretion 64 70 44 23 59 Add loss from noncontrolling interests - Adjusted EBITDA $ $ Fourth Quarter 2012 Twelve Months Ended December 31, 2012 Wireline Segment Wireline Segment Wireless Business Managed Wireless Business Managed Segment Consumer Services Broadband Sub-total Totals Segment Consumer Services Broadband Sub-total Totals Revenues Wireless $ - $ - Data - - Video - Voice - - Total Cost of goods sold Contribution Less SG&A Less other expense - (2
